DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The examiner greatly appreciates the applicant’s attempt to clarify the claims and address the previously presented rejections made under 35 USC 112(b). There are further clarifying issues given the amendments to the claims which are presented below.
Examiner notes that during prosecution, the applicant is allowed to submit minor amendments to the specification without introducing new matter. The examiner will not make amendments until the application is in condition for allowance. Therefore, the amendments requested in the Remarks (pages 15-17) have not been entered, though applicant is welcome to formally submit the amendments in their response to this Office Action. 
Given the amendment to claim 18, all of the claims appear to allowable over the state of the art as noted in the Non-Final Office Action dated August 31, 2021. 

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 20 recites “the thickness the on both” which appears to be a grammatical issue from the amendment.
Line 65 recites “disc’s aperture’ alignment” which is unclear as to the purpose of the apostrophe on aperture. The examiner believes the apostrophe at the end of “aperture” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “decentralized ports” which lacks support in the written description and is further not a common adjective to provide inherent support thus not needing description in the specification. The claim further recites “inlet port holes” which, as noted more below, is believed to be what the “decentralized ports” are meant to capture. Examiner assumes this is an attempt to 
Claims 7 and 27 recites “rear and forward chambers” of both the upper turbine housing and the bearing valve housing which is not present in the written description. As this is not clearly described in the specification with the terminology in the claim, it is unclear if this new matter or merely lacking antecedent basis in the specification. 
Claims 2-6 and 8-26 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: Again, the examiner has attempted to note all clarity issues, but appreciates any assistance from the applicant. Examiner further notes that the dependent claims refer back to many of the structural features recited in claim 1 (such as “inlet port hole” and “rotation disc” for example). Examiner asks the applicant to review dependent claims such that amendments made to claim 1 with ensure consistent wording throughout the claims.
Claim 1, lines 3-5 recite “a first set of circular rotating plates and circular stationary plates, a second set of circular rotating plates and circular stationary plates” which renders the scope of the claim indefinite. The phrasing implies that there are two sets of plates wherein each set comprises multiple rotating and stationary plates, but the specification appears to disclose wherein each set has a single stationary and a single rotating plate. Examiner suggests wording such as --a first set of plates comprising a first circular rotating plate and a second circular stationary plate-- as that would still maintain antecedent basis for dependent claims which remaining consistent with the disclosed written description. Additionally, should the applicant explain the plurality of plates and maintain the claim wording, the examiner would note that multiple plates per set (per type of plate) are not shown and would therefore the drawings would also need to be amended.
Claim 1, line 11 recites “decentralized ports about their peripheries” and line 12 recites “each peripheral port” which renders the scope of the claim indefinite. It is unclear if the “peripheral port” is the same as the “decentralized port”. Consisting wording and proper antecedent basis is required in the claims.
Claim 1, lines 14-15 recites “said annular, longitudinal upper housing’s body” which is no longer consistent with the amended wording. The examiner believes this should read as --said upper turbine housing--, but proper clarification is required. 
Claim 1, line 16 recites “a first circular stationary plate” which has already been positively recited. Therefore, the examiner believes this should read as --said first circular stationary plate--, but clarification is required. 
Claim 1, lines 17-18 recites “said annular, longitudinal upper housing’s body” which is no longer consistent with the amended wording. The examiner believes this should read as --said upper turbine housing--, but proper clarification is required. 
Claim 1, lines 20, 22, 25, 47, and 50 recite “inlet port holes” which renders the claim indefinite. The examiner, as noted above, believes this is the same structure as “decentralized ports” therefore the scope of the claim is indefinite. 
	Claim 1, line 27 recites “a cylindrical shaft” which is now positively recited in line 3 of the claim therefore rendering this recitation indefinite.
	Claim 1, lines 39-40 recite “a second circular rotating plate” which renders the claim indefinite given the earlier recitation of the plates. It is unclear if this is a rotating plate from the second set, or is a third plate positioned independently of the other plates, or some other feature. Clarification is required. 
Claim 1, lines 41-42 recite “a second circular stationary plate” which renders the claim indefinite given the earlier recitation of the plates. It is unclear if this is a stationary plate from the second set, or is a third plate positioned independently of the other plates, or some other feature. Clarification is required.
Claim 1, lines 5, 27-28, and 53-55 all discuss a “circular rotational disc [which, as noted later on line 55] exhibit(s) a notched aperture” or “rotating notched disc” which is attached to the terminal/distal end of the cylindrical/rotating shaft which renders the scope of the claim indefinite. It appears that the structure is recited multiple times in differing ways thus lacking clarity. Further clarity is required.
Claim 1, lines 53-54 recites “said rotating shaft” which lacks specific antecedent basis. Examiner believes this is referring to “cylindrical shaft”, but clarification is required. 
Claim 2 recites “inlet port hole” and “rotational disc” which are indefinite as described above in the rejection of claim 1.
Claim 3 recites “inlet port hole” which is indefinite as described above. This claim even recites “peripheral circular rotational plate inlet port holes” which lacks antecedent basis with the new amendments to claim 1. 
Claim 4 recites “inlet port holes” and “rotational disc” which are indefinite as described above in the rejection of claim 1.
Claim 5 recites “inlet port holes” and “inlet port hole openings” which either are indefinite as described above or lack antecedent basis.
Claim 7, lines 2 and 3 recite “the rear and forward chambers” (for both the “upper turbine housing” and “the bearing valve housing”) which both lack proper antecedent basis and is lacks antecedent basis in the specification as noted above. 
Claim 10, line 5 recites “a fluid jet” which has been previously positively recited in claim 8 therefore rending the scope of the claim indefinite. 
Claim 12, lines 1-2 recite “inlet port holes” which is indefinite as noted above in the rejection of claim 1. 
Claim 14, line 2 recites “two to a plurality of said assemblies” which renders the claim indefinite. It is unclear what the scope of “assemblies” is. The examiner believes the intent is --wherein two or more vibratory assemblies may be aligned-- and will examine the claim accordingly. 
Claim 15 recites “the shaft” which no longer has specific antecedent basis given the amendments to claim 1.
Claim 16 discusses the notched aperture and given the indefiniteness of claim 1, this wording is also indefinite. 
Claim 20, line 4 recites “cylindrical shaft affixed braking” which lacks clarity. 
Claims 20, 21, and 22 further recite “the shaft” and it is unclear if this is referring to the cylindrical shaft or some shaft of the braking system.
Claim 27, line 15 recites “a rear and forward chamber” which has already been positively recited thus rendering the claim indefinite. 
Claim 27, line 16 recites “said rotating and stationary plates” and given the amendment to the claim, the examiner believes this should read --said first rotating and stationary plates-- to maintain consistent and clear wording in the claim. Also on lines 25-26, 30, etc. The examiner requests the applicant’s assistance in maintaining consistent and clear wording. For example, in line 64, it is unclear if this is meant to refer to the first plates or the second plates.
Claim 27, lines 19-20 recite “said rotational operable plate” which lacks antecedent basis and then further recites “a first circular rotating plate” which has already been recited. 
Claim 27, line 21 recites “on a said next adjacent” which renders the claim indefinite.
Claim 27, lines 28-29 recites “the tool string”, “the pipe”, and “the horizontal well section” which all lack proper antecedent basis in the claim. 
Claim 27, line 49 recites “a first turbine” which lacks clarity in the claim as the twin turbines are not connected to this new recitation therefore the scope of the claim is indefinite. Furthermore, line 51 also recites “a second turbine”. 
Claim 27, line 54 recites “a rear and forward chamber” which has already been positively recited thus rendering the claim indefinite.
Claim 27, lines 57-60 recite a second next set of plates which renders the claim indefinite as to if this is a third set or if this is the same second set already recited. A third disc is recited later in the claim, and therefore these limitations are further unclear.
Claim 27, line 86 recites “a next adjacent stationary plate” which renders the claim indefinite as the examiner is unsure of this is then a fourth plate, or meant to refer to a previously recited plate.  


Allowable Subject Matter
Claims 1-27 are considered allowable over the state of the art, but given the rejections presented above, the claims are not considered allowable (as they are rejected under 35 USC 112(a)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARA SCHIMPF/            Primary Examiner, Art Unit 3672